Case 7:19-cv-11821-VB Decume OE (fed Ke fe 1a lofi
opies Mailed/Faxed a

UNITED STATES DISTRICT CoURT SMM™betS of Vincent L. Briccetti “¥k4—
SOUTHERN DISTRICT OF NEW YORK

 

  

x
DARRELL GUNN, :
Plaintiff,
ORDER
19 CV 11821 (YB). _ j
C.O, PATRICK LEON MCNEIL, C.O. : our ey tees 1
PETERSON, C.O. KEITH SPOSATO, C.O. : a pe RE A Reet
WESLEY, and C.0. ANTHONY WELLS : yee eOrtee lA RK
Defendants. : wis 1 [10
Xx

 

On July 6, 2020, defendants moved to dismiss plaintiff’s amended complaint (Doc. #26)
and mailed to plaintiff, who is proceeding pro se and in forma pauperis, copies of the motion and
supporting documents. (Doc. #28). Plaintiff’s opposition to the motion was due July 23, 2020.
See Fed. R. Civ. P. 6(d); Local Civil Rule 6.1(b).

To date, plaintiff has failed to oppose the motion or seek an extension of time to do so.
Accordingly, it is HEREBY ORDERED:

The Court sua sponte extends to August 28, 2020, plaintiff’s time to oppose the motion to
dismiss. If plaintiff fails to respond to the motion by August 28, 2020, the motion will be
deemed fully submitted and unopposed.

If plaintiff opposes the motion, defendants’ reply, if any, shall be due September 4, 2020.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: August 7, 2020
White Plains, NY

SO ORDERED:

Vawl

Vincent L. Briccetti
United States District Judge

 

 
